Citation Nr: 0905978	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to January 
1973.  He died in June 1997, and the appellant in this claim 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The RO originally denied service connection for the cause of 
the Veteran's death in an April 2002 rating decision.  The RO 
did not consider the appellant's subsequent statement(s) to 
constitute a Notice of Disagreement (NOD), and therefore 
deemed the rating decision became final after one year.  In 
October 2003 the appellant submitted a request to the RO to 
reopen the claim for service connection for the cause of the 
Veteran's death.  The RO denied this claim in a February 2004 
rating decision.  Thereafter, the Board denied the claim in 
an April 2007 decision.

The appellant subsequently appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending in the Court, the appellant and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the claim for readjudication.  
In August 2008, the Court granted the joint motion, vacated 
the Board's April 2007 decision, and remanded this case to 
the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.





REMAND

An appeal consists of a timely filed NOD in writing, and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2008).  
Thus, an appeal to a rating action is initiated by submission 
of an NOD within one year after issuance of the rating action 
being appealed.  38 C.F.R. § 20.302.  The law requires that a 
communication from a claimant contain certain information to 
constitute an NOD.  Specifically, an NOD is defined as a 
written communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction, and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

As noted above in the Introduction, in an April 2002 rating 
decision the RO denied the appellant's claim for service 
connection for the cause of the Veteran's death.  In an 
August 2002 letter, the appellant indicated that she was 
writing about her Dependency and Indemnity Compensation claim 
and stated, in part, "may this letter be a 'Notice of 
Disagreement' for appropriate disposition."  The RO did not 
treat the appellant's letter as an NOD, and subsequently 
deemed the April 2002 rating decision to have become final.  
The appellant subsequently submitted another claim, which was 
denied by both the RO and the Board due to a lack of new and 
material evidence.

The Board will now construe the appellant's August 2002 
statement to be an NOD as to the denial of service connection 
for the cause of the Veteran's death, because she expressed 
disagreement with the prior determination and indicated that 
the letter should serve as an NOD.  As a consequence, she 
must be provided an appropriate SOC as to her cause-of-death 
claim.  Where the record contains an NOD as to an issue, but 
no SOC, the issue must be remanded to the RO to issue an SOC, 
and to provide the veteran an opportunity to perfect the 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law particularly 
required VA to obtain any relevant records held by any 
Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3).  In the April 2007 Board decision and April 2002 
rating decision, it was noted that some of the Veteran's 
service treatment records (STRs) are missing.  On remand, the 
RO should request the Veteran's STRs. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	The RO should request a complete copy 
of the Veteran's STRs from the 
custodian of such records.  Attempts to 
obtain these records should continue in 
accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing 
regulations.  If the STRs cannot be 
obtained, a written summation of their 
unavailability should be included in 
the claims file.

3.	After conducting any necessary 
development, provide the appellant and 
her representative with an SOC 
regarding her claim of service 
connection for the cause of the 
Veteran's death.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

